NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                     Submitted  October  27,  2014*  
                                                                                                      Decided  October  28,  2014  
  
  
                                                                                                                Before  
  
                                                                                               WILLIAM  J.  BAUER,  Circuit  Judge  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               DIANE  S.  SYKES,  Circuit  Judge  
  
  
No.  14-­‐‑1474                                                                                                                  Appeal   from   the   United  
                                                                                                                                 States   District   Court   for   the  
JOSEPH  J.  KELLY,                                                                                                               Northern   District   of   Illinois,  
      Plaintiff-­‐‑Appellant,  
                                                                                                                                 Western  Division.  
                                               v.                                                                                  
                                                                                                                                 No.  11  C  50024  
DENNIS  HOCKING,                                                                                                                 Frederick  J.  Kapala,  Judge.  
     Defendant-­‐‑Appellee.  
  
  
                                                                                                                 Order  

    Joseph  Kelly  was  on  supervised  release  when  Dennis  Hocking,  a  police  officer  from  
Peru,  Illinois,  accompanied  police  from  Ottawa,  Illinois,  in  a  search  of  Kelly’s  home  
there.  The  search  uncovered  a  cache  of  property  stolen  from  local  storage  units,  and  
Kelly  was  convicted  in  state  court  on  multiple  counts  of  burglary.  He  contends  in  this  
suit  under  42  U.S.C.  §1983  that  Hocking  violated  the  Fourth  Amendment.  This  action  is  
                                                                                                 
           *   After   examining   the   briefs   and   the   record,   we   have   concluded   that   oral   argument   is   unnecessary.  

See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                             
No.  14-­‐‑1474                                                                                      Page  2  

proper,  notwithstanding  Heck  v.  Humphrey,  512  U.S.  477  (1994),  because  contentions  that  
police  violated  the  Fourth  Amendment  during  an  investigation  do  not  necessarily  draw  
a  conviction’s  validity  into  question.  See  Wallace  v.  Kato,  549  U.S.  384  (2007).  
       
     Kelly  maintains  that  Hocking  violated  the  Fourth  Amendment  by  participating  in  
the  execution  of  a  warrant  that  was  not  supported  by  probable  cause  and  by  seizing  
items  that,  Kelly  insists,  were  not  described  by  the  warrant.  The  district  court’s  opinion  
demonstrates  that  neither  of  these  contentions  is  correct.  
       
     More  than  that:  neither  the  warrant  nor  probable  cause  was  necessary  for  this  
search.  Kelly  agreed  to  terms  of  supervised  release  under  which  he  consented  in  ad-­‐‑
vance  to  a  search  of  his  home.  Such  consents  are  valid,  see  Samson  v.  California,  547  U.S.  
843  (2006),  so  the  police  did  not  need  a  warrant  or  probable  cause.  See  also,  e.g.,  United  
States  v.  Huart,  735  F.3d  972,  975  (7th  Cir.  2013);  People  v.  Wilson,  228  Ill.  2d  35,  43–52  
(2008)  (demonstrating  that  the  Illinois  system  of  “mandatory  supervised  release”  is  
functionally  the  same  as  California’s  system  of  parole  discussed  in  Samson).  
       
     Kelly’s  remaining  arguments  have  been  considered  but  do  not  require  discussion.  

                                                                                                 AFFIRMED